

116 HR 2199 RH: Central Coast Heritage Protection Act
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 313116th CONGRESS2d SessionH. R. 2199[Report No. 116–390]IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Carbajal (for himself, Ms. Brownley of California, Mr. Panetta, Ms. Judy Chu of California, Mr. Huffman, and Ms. Hill of California) introduced the following bill; which was referred to the Committee on Natural ResourcesFebruary 4, 2020Additional sponsors: Ms. Speier, Ms. Lee of California, Mr. Garamendi, Mr. Schiff, Ms. Eshoo, Mr. DeSaulnier, Ms. Porter, Mr. Lowenthal, Mr. McNerney, Mrs. Napolitano, Mr. Takano, Mr. Sherman, Mrs. Davis of California, Ms. Barragán, Mr. Ted Lieu of California, Mr. Peters, Ms. Lofgren, Mr. Thompson of California, Ms. Roybal-Allard, Mr. Costa, Ms. Matsui, Mr. Levin of California, Mr. Cárdenas, Mr. Cox of California, Ms. Sánchez, Mr. Aguilar, Mr. Khanna, Mr. Rouda, Ms. Velázquez, Mr. Gallego, Mr. Soto, Mr. Brown of Maryland, Mr. Clay, Ms. DeGette, Mr. Vargas, Mr. Bera, Ms. Waters, Mr. Correa, Mr. Horsford, Ms. Bass, and Mr. Swalwell of CaliforniaFebruary 4, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on April 10, 2019A BILLTo designate certain Federal land in the State of California as wilderness, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Central Coast Heritage Protection Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Designation of wilderness.
					Sec. 4. Designation of the Machesna Mountain Potential Wilderness.
					Sec. 5. Administration of wilderness.
					Sec. 6. Designation of Wild and Scenic Rivers.
					Sec. 7. Designation of the Fox Mountain Potential Wilderness.
					Sec. 8. Designation of scenic areas.
					Sec. 9. Condor National Scenic Trail.
					Sec. 10. Forest service study.
					Sec. 11. Nonmotorized recreation opportunities.
					Sec. 12. Use by members of Tribes.
 2.DefinitionsIn this Act: (1)Scenic areasThe term scenic area means a scenic area designated by section 8(a).
 (2)SecretaryThe term Secretary means— (A)with respect to land managed by the Bureau of Land Management, the Secretary of the Interior; and
 (B)with respect to land managed by the Forest Service, the Secretary of Agriculture. (3)StateThe term State means the State of California.
 (4)Wilderness areaThe term wilderness area means a wilderness area or wilderness addition designated by section 3(a). 3.Designation of wilderness (a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 35,116 acres, as generally depicted on the map entitled Proposed Caliente Mountain Wilderness and dated November 13, 2019, which shall be known as the Caliente Mountain Wilderness.
 (2)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 13,332 acres, as generally depicted on the map entitled Proposed Soda Lake Wilderness and dated June 25, 2019, which shall be known as the Soda Lake Wilderness.
 (3)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 12,585 acres, as generally depicted on the map entitled Proposed Temblor Range Wilderness and dated June 25, 2019, which shall be known as the Temblor Range Wilderness.
 (4)Certain land in the Los Padres National Forest comprising approximately 23,670 acres, as generally depicted on the map entitled Chumash Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Chumash Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).
 (5)Certain land in the Los Padres National Forest comprising approximately 54,036 acres, as generally depicted on the maps entitled Dick Smith Wilderness Area Additions—Proposed Map 1 of 2 (Bear Canyon and Cuyama Peak Units) and Dick Smith Wilderness Area Additions—Proposed Map 2 of 2 (Buckhorn and Mono Units) and dated November 14, 2019, which shall be incorporated into and managed as part of the Dick Smith Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note).
 (6)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 7,289 acres, as generally depicted on the map entitled Garcia Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Garcia Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).
 (7)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 8,774 acres, as generally depicted on the map entitled Machesna Mountain Wilderness—Proposed Additions and dated October 30, 2019, which shall be incorporated into and managed as part of the Machesna Mountain Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note).
 (8)Certain land in the Los Padres National Forest comprising approximately 30,184 acres, as generally depicted on the map entitled Matilija Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Matilija Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).
 (9)Certain land in the Los Padres National Forest comprising approximately 23,969 acres, as generally depicted on the map entitled San Rafael Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the San Rafael Wilderness as designated by Public Law 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note), and the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).
 (10)Certain land in the Los Padres National Forest comprising approximately 2,921 acres, as generally depicted on the map entitled Santa Lucia Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Santa Lucia Wilderness as designated by the Endangered American Wilderness Act of 1978 (Public Law 95–237; 16 U.S.C. 1132 note).
 (11)Certain land in the Los Padres National Forest comprising approximately 14,313 acres, as generally depicted on the map entitled Sespe Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Sespe Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).
 (12)Certain land in the Los Padres National Forest comprising approximately 17,870 acres, as generally depicted on the map entitled Diablo Caliente Wilderness Area—Proposed and dated March 29, 2019, which shall be known as the Diablo Caliente Wilderness.
				(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the maps and legal descriptions.
 (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.
				4.Designation of the Machesna Mountain Potential Wilderness
 (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Los Padres National Forest comprising approximately 2,359 acres, as generally depicted on the map entitled Machesna Mountain Potential Wilderness and dated March 29, 2019, is designated as the Machesna Mountain Potential Wilderness Area.
			(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Machesna Mountain Potential Wilderness Area (referred to in this section as the potential wilderness area) with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the map and legal description.
 (3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
 (c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
			(d)Trail use, construction, reconstruction, and realignment
 (1)In generalIn accordance with paragraph (2), the Secretary may reconstruct, realign, or reroute the Pine Mountain Trail.
 (2)RequirementIn carrying out the reconstruction, realignment, or rerouting under paragraph (1), the Secretary shall—
 (A)comply with all existing laws (including regulations); and (B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to accomplish the reconstruction, realignment, or rerouting with the least amount of adverse impact on wilderness character and resources.
 (3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry out the trail reconstruction, realignment, or rerouting authorized by this subsection.
 (4)Motorized and mechanized vehiclesThe Secretary may permit the use of motorized and mechanized vehicles on the existing Pine Mountain Trail in accordance with existing law (including regulations) and this subsection until such date as the potential wilderness area is designated as wilderness in accordance with subsection (h).
 (e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, Tribal, and local governmental entities and private entities to complete the trail reconstruction, realignment, or rerouting authorized by subsection (d).
 (g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within 150 feet of the centerline of the new location of any trail that has been reconstructed, realigned, or rerouted under subsection (d).
			(h)Wilderness designation
 (1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of—
 (A)the date on which the Secretary publishes in the Federal Register notice that the trail reconstruction, realignment, or rerouting authorized by subsection (d) has been completed; or
 (B)the date that is 20 years after the date of enactment of this Act. (2)Administration of wildernessOn designation as wilderness under this section, the potential wilderness area shall be—
 (A)incorporated into the Machesna Mountain Wilderness Area, as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note) and expanded by section 3; and
 (B)administered in accordance with section 5 and the Wilderness Act (16 U.S.C. 1131 et seq.). 5.Administration of wilderness (a)In generalSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with this Act and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (1)any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and
 (2)any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the wilderness area.
				(b)Fire management and related activities
 (1)In generalThe Secretary may take any measures in a wilderness area as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
 (2)Funding prioritiesNothing in this Act limits funding for fire and fuels management in the wilderness areas. (3)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this Act, the Secretary shall amend the local information in the Fire Management Reference System or individual operational plans that apply to the land designated as a wilderness area.
 (4)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness areas, the Secretary shall enter into agreements with appropriate State or local firefighting agencies.
 (c)GrazingThe grazing of livestock in the wilderness areas, if established before the date of enactment of this Act, shall be permitted to continue, subject to any reasonable regulations as the Secretary considers necessary in accordance with—
 (1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); (2)the guidelines set forth in Appendix A of House Report 101–405, accompanying H.R. 2570 of the 101st Congress for land under the jurisdiction of the Secretary of the Interior;
 (3)the guidelines set forth in House Report 96–617, accompanying H.R. 5487 of the 96th Congress for land under the jurisdiction of the Secretary of Agriculture; and
 (4)all other laws governing livestock grazing on Federal public land. (d)Fish and wildlife (1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this Act affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State.
 (2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish and wildlife populations and habitats in the wilderness areas, if the management activities are—
 (A)consistent with relevant wilderness management plans; (B)conducted in accordance with appropriate policies, such as the policies established in Appendix B of House Report 101–405; and
 (C)in accordance with memoranda of understanding between the Federal agencies and the State Department of Fish and Wildlife.
					(e)Buffer zones
 (1)In generalCongress does not intend for the designation of wilderness areas by this Act to lead to the creation of protective perimeters or buffer zones around each wilderness area.
 (2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area.
 (f)Military activitiesNothing in this Act precludes— (1)low-level overflights of military aircraft over the wilderness areas;
 (2)the designation of new units of special airspace over the wilderness areas; or (3)the use or establishment of military flight training routes over wilderness areas.
 (g)HorsesNothing in this Act precludes horseback riding in, or the entry of recreational saddle or pack stock into, a wilderness area—
 (1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and (2)subject to any terms and conditions determined to be necessary by the Secretary.
 (h)WithdrawalSubject to valid existing rights, the wilderness areas are withdrawn from— (1)all forms of entry, appropriation, and disposal under the public land laws;
 (2)location, entry, and patent under the mining laws; and (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.
 (i)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area that is acquired by the United States shall— (1)become part of the wilderness area in which the land is located; and
 (2)be managed in accordance with— (A)this section;
 (B)the Wilderness Act (16 U.S.C. 1131 et seq.); and (C)any other applicable law.
					(j)Treatment of existing water diversions in the san rafael wilderness additions
 (1)Authorization for continued useThe Secretary of Agriculture may issue a special use authorization to the owners of the 2 existing water transport or diversion facilities, including administrative access roads (in this subsection referred to as a facility), located on National Forest System land in the San Rafael Wilderness Additions in the Moon Canyon unit (T. 11 N., R. 30 W., secs. 13 and 14) and the Peak Mountain unit (T. 10 N., R. 28 W., secs. 23 and 26) for the continued operation, maintenance, and reconstruction of the facility if the Secretary determines that—
 (A)the facility was in existence on the date on which the land on which the facility is located was designated as part of the National Wilderness Preservation System (in this subsection referred to as the date of designation);
 (B)the facility has been in substantially continuous use to deliver water for the beneficial use on the non-Federal land of the owner since the date of designation;
 (C)the owner of the facility holds a valid water right for use of the water on the non-Federal land of the owner under State law, with a priority date that predates the date of designation; and
 (D)it is not practicable or feasible to relocate the facility to land outside of the wilderness and continue the beneficial use of water on the non-Federal land recognized under State law.
					(2)Terms and conditions
 (A)Required terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may— (i)allow use of motorized equipment and mechanized transport for operation, maintenance, or reconstruction of a facility, if the Secretary determines that—
 (I)the use is the minimum necessary to allow the facility to continue delivery of water to the non-Federal land for the beneficial uses recognized by the water right held under State law; and
 (II)the use of nonmotorized equipment and nonmechanized transport is impracticable or infeasible; and (ii)preclude use of the facility for the diversion or transport of water in excess of the water right recognized by the State on the date of designation.
 (B)Discretionary terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may require or allow modification or relocation of the facility in the wilderness, as the Secretary determines necessary, to reduce impacts to wilderness values set forth in section 2 of the Wilderness Act (16 U.S.C. 1131) if the beneficial use of water on the non-Federal land is not diminished.
					(k)Treatment of existing electrical distribution line in the san rafael wilderness additions
 (1)Authorization for continued useThe Secretary of Agriculture may issue a special use authorization to the owners of the existing electrical distribution line to the Plowshare Peak communication site (in this subsection referred to as a facility) located on National Forest System land in the San Rafael Wilderness Additions in the Moon Canyon unit (T. 11 N., R. 30 W., secs. 2, 3 and 4) for the continued operation, maintenance, and reconstruction of the facility if the Secretary determines that—
 (A)the facility was in existence on the date on which the land on which the facility is located was designated as part of the National Wilderness Preservation System (in this subsection referred to as the date of designation);
 (B)the facility has been in substantially continuous use to deliver electricity to the communication site; and
 (C)it is not practicable or feasible to relocate the distribution line to land outside of the wilderness.
					(2)Terms and conditions
 (A)Required terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may allow use of motorized equipment and mechanized transport for operation, maintenance, or reconstruction of the electrical distribution line, if the Secretary determines that the use of nonmotorized equipment and nonmechanized transport is impracticable or infeasible.
 (B)Discretionary terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may require or allow modification or relocation of the facility in the wilderness, as the Secretary determines necessary, to reduce impacts to wilderness values set forth in section 2 of the Wilderness Act (16 U.S.C. 1131).
 (l)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.
			6.Designation of Wild and Scenic Rivers
 (a)Indian creek, mono creek, and matilija creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
 (231)Indian creek, californiaThe following segments of Indian Creek in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 9.5-mile segment of Indian Creek from its source in sec. 19, T. 7 N., R. 26 W., to the Dick Smith Wilderness boundary, as a wild river.
 (B)The 1-mile segment of Indian Creek from the Dick Smith Wilderness boundary to 0.25 miles downstream of Road 6N24, as a scenic river.
 (C)The 3.9-mile segment of Indian Creek from 0.25 miles downstream of Road 6N24 to the southern boundary of sec. 32, T. 6 N., R. 26 W., as a wild river.
 (232)Mono creek, californiaThe following segments of Mono Creek in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 4.2-mile segment of Mono Creek from its source in sec. 1, T. 7 N., R. 26 W., to 0.25 miles upstream of Don Victor Fire Road in sec. 28, T. 7 N., R. 25 W., as a wild river.
 (B)The 2.1-mile segment of Mono Creek from 0.25 miles upstream of the Don Victor Fire Road in sec. 28, T. 7 N., R. 25 W., to 0.25 miles downstream of Don Victor Fire Road in sec. 34, T. 7 N., R. 25 W., as a recreational river.
 (C)The 14.7-mile segment of Mono Creek from 0.25 miles downstream of Don Victor Fire Road in sec. 34, T. 7 N., R. 25 W., to the Ogilvy Ranch private property boundary in sec. 22, T. 6 N., R. 26 W., as a wild river.
 (D)The 3.5-mile segment of Mono Creek from the Ogilvy Ranch private property boundary to the southern boundary of sec. 33, T. 6 N., R. 26 W., as a recreational river.
 (233)Matilija creek, californiaThe following segments of Matilija Creek in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 7.2-mile segment of the Matilija Creek from its source in sec. 25, T. 6 N., R. 25 W., to the private property boundary in sec. 9, T. 5 N., R. 24 W., as a wild river.
 (B)The 7.25-mile segment of the Upper North Fork Matilija Creek from its source in sec. 36, T. 6 N., R. 24 W., to the Matilija Wilderness boundary, as a wild river..
 (b)Sespe creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (142) and inserting the following:
				
 (142)Sespe creek, californiaThe following segments of Sespe Creek in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 2.7-mile segment of Sespe Creek from the private property boundary in sec. 10, T. 6 N., R. 24 W., to the Hartman Ranch private property boundary in sec. 14, T. 6 N., R. 24 W., as a wild river.
 (B)The 15-mile segment of Sespe Creek from the Hartman Ranch private property boundary in sec. 14, T. 6 N., R. 24 W., to the western boundary of sec. 6, T. 5 N., R. 22 W., as a recreational river.
 (C)The 6.1-mile segment of Sespe Creek from the western boundary of sec. 6, T. 5 N., R. 22 W., to the confluence with Trout Creek, as a scenic river.
 (D)The 28.6-mile segment of Sespe Creek from the confluence with Trout Creek to the southern boundary of sec. 35, T. 5 N., R. 20 W., as a wild river..
 (c)Sisquoc river, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (143) and inserting the following:
				
 (143)Sisquoc river, californiaThe following segments of the Sisquoc River and its tributaries in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 33-mile segment of the main stem of the Sisquoc River extending from its origin downstream to the Los Padres Forest boundary, as a wild river.
 (B)The 4.2-mile segment of the South Fork Sisquoc River from its source northeast of San Rafael Mountain in sec. 2, T. 7 N., R. 28 W., to its confluence with the Sisquoc River, as a wild river.
 (C)The 10.4-mile segment of Manzana Creek from its source west of San Rafael Peak in sec. 4, T. 7 N., R. 28 W., to the San Rafael Wilderness boundary upstream of Nira Campground, as a wild river.
 (D)The 0.6-mile segment of Manzana Creek from the San Rafael Wilderness boundary upstream of the Nira Campground to the San Rafael Wilderness boundary downstream of the confluence of Davy Brown Creek, as a recreational river.
 (E)The 5.8-mile segment of Manzana Creek from the San Rafael Wilderness boundary downstream of the confluence of Davy Brown Creek to the private property boundary in sec. 1, T. 8 N., R. 30 W., as a wild river.
 (F)The 3.8-mile segment of Manzana Creek from the private property boundary in sec. 1, T. 8 N., R. 30 W., to the confluence of the Sisquoc River, as a recreational river.
 (G)The 3.4-mile segment of Davy Brown Creek from its source west of Ranger Peak in sec. 32, T. 8 N., R. 29 W., to 300 feet upstream of its confluence with Munch Canyon, as a wild river.
 (H)The 1.4-mile segment of Davy Brown Creek from 300 feet upstream of its confluence with Munch Canyon to its confluence with Manzana Creek, as a recreational river.
 (I)The 2-mile segment of Munch Canyon from its source north of Ranger Peak in sec. 33, T. 8 N., R. 29 W., to 300 feet upstream of its confluence with Sunset Valley Creek, as a wild river.
 (J)The 0.5-mile segment of Munch Canyon from 300 feet upstream of its confluence with Sunset Valley Creek to its confluence with Davy Brown Creek, as a recreational river.
 (K)The 2.6-mile segment of Fish Creek from 500 feet downstream of Sunset Valley Road to its confluence with Manzana Creek, as a wild river.
 (L)The 1.5-mile segment of East Fork Fish Creek from its source in sec. 26, T. 8 N., R. 29 W., to its confluence with Fish Creek, as a wild river..
 (d)Piru creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (199) and inserting the following:
				
 (199)Piru creek, californiaThe following segments of Piru Creek in the State of California, to be administered by the Secretary of Agriculture:
 (A)The 9.1-mile segment of Piru Creek from its source in sec. 3, T. 6 N., R. 22 W., to the private property boundary in sec. 4, T. 6 N., R. 21 W., as a wild river.
 (B)The 17.2-mile segment of Piru Creek from the private property boundary in sec. 4, T. 6 N., R. 21 W., to 0.25 miles downstream of the Gold Hill Road, as a scenic river.
 (C)The 4.1-mile segment of Piru Creek from 0.25 miles downstream of Gold Hill Road to the confluence with Trail Canyon, as a wild river.
 (D)The 7.25-mile segment of Piru Creek from the confluence with Trail Canyon to the confluence with Buck Creek, as a scenic river.
 (E)The 3-mile segment of Piru Creek from 0.5 miles downstream of Pyramid Dam at the first bridge crossing to the boundary of the Sespe Wilderness, as a recreational river.
 (F)The 13-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the boundary of the Sespe Wilderness, as a wild river.
 (G)The 2.2-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the upper limit of Piru Reservoir, as a recreational river..
 (e)EffectThe designation of additional miles of Piru Creek under subsection (d) shall not affect valid water rights in existence on the date of enactment of this Act.
 (f)Motorized use of trailsNothing in this section (including the amendments made by this section) affects the motorized use of trails designated by the Forest Service for motorized use that are located adjacent to and crossing upper Piru Creek, if the use is consistent with the protection and enhancement of river values under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).
			7.Designation of the Fox Mountain Potential Wilderness
 (a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Los Padres National Forest comprising approximately 41,082 acres, as generally depicted on the map entitled Fox Mountain Potential Wilderness Area and dated November 14, 2019, is designated as the Fox Mountain Potential Wilderness Area.
			(b)Map and legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture shall file a map and a legal description of the Fox Mountain Potential Wilderness Area (referred to in this section as the potential wilderness area) with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary of Agriculture may correct any clerical and typographical errors in the map and legal description.
 (3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
 (c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
			(d)Trail use construction, reconstruction, and realignment
 (1)In generalIn accordance with paragraph (2), the Secretary of Agriculture may— (A)construct a new trail for use by hikers, equestrians, and mechanized vehicles that connects the Aliso Park Campground to the Bull Ridge Trail; and
 (B)reconstruct or realign— (i)the Bull Ridge Trail; and
 (ii)the Rocky Ridge Trail. (2)RequirementIn carrying out the construction, reconstruction, or alignment under paragraph (1), the Secretary shall—
 (A)comply with all existing laws (including regulations); and (B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to accomplish the construction, reconstruction, or alignment with the least amount of adverse impact on wilderness character and resources.
 (3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry out the trail construction, reconstruction, or realignment authorized by this subsection.
 (4)Mechanized vehiclesThe Secretary may permit the use of mechanized vehicles on the existing Bull Ridge Trail and Rocky Ridge Trail in accordance with existing law (including regulations) and this subsection until such date as the potential wilderness area is designated as wilderness in accordance with subsection (h).
 (e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, Tribal, and local governmental entities and private entities to complete the trail construction, reconstruction, and realignment authorized by subsection (d).
 (g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within 50 feet of the centerline of the new location of any trail that has been constructed, reconstructed, or realigned under subsection (d).
			(h)Wilderness designation
 (1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of—
 (A)the date on which the Secretary publishes in the Federal Register notice that the trail construction, reconstruction, or alignment authorized by subsection (d) has been completed; or
 (B)the date that is 20 years after the date of enactment of this Act. (2)Administration of wildernessOn designation as wilderness under this section, the potential wilderness area shall be—
 (A)incorporated into the San Rafael Wilderness, as designated by Public Law 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note), and the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242), and section 3; and
 (B)administered in accordance with section 5 and the Wilderness Act (16 U.S.C. 1131 et seq.). 8.Designation of scenic areas (a)In generalSubject to valid existing rights, there are established the following scenic areas:
 (1)Condor ridge scenic areaCertain land in the Los Padres National Forest comprising approximately 18,666 acres, as generally depicted on the map entitled Condor Ridge Scenic Area—Proposed and dated March 29, 2019, which shall be known as the Condor Ridge Scenic Area.
 (2)Black mountain scenic areaCertain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 16,216 acres, as generally depicted on the map entitled Black Mountain Scenic Area—Proposed and dated March 29, 2019, which shall be known as the Black Mountain Scenic Area.
				(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture shall file a map and legal description of the Condor Ridge Scenic Area and Black Mountain Scenic Area with—
 (A)the Committee on Energy and Natural Resources of the Senate; and (B)the Committee on Natural Resources of the House of Representatives.
 (2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary of Agriculture may correct any clerical and typographical errors in the maps and legal descriptions.
 (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.
 (c)PurposeThe purpose of the scenic areas is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the scenic areas.
			(d)Management
 (1)In generalThe Secretary shall administer the scenic areas— (A)in a manner that conserves, protects, and enhances the resources of the scenic areas, and in particular the scenic character attributes of the scenic areas; and
 (B)in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act (43 U.S.C. 1701 et seq.) for land under the jurisdiction of the Secretary of the Interior;
 (iii)any laws (including regulations) relating to the National Forest System, for land under the jurisdiction of the Secretary of Agriculture; and
 (iv)any other applicable law (including regulations). (2)UsesThe Secretary shall only allow those uses of the scenic areas that the Secretary determines would further the purposes described in subsection (c).
 (e)WithdrawalSubject to valid existing rights, the Federal land in the scenic areas is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (f)Prohibited usesThe following shall be prohibited on the Federal land within the scenic areas:
 (1)Permanent roads. (2)Permanent structures.
 (3)Timber harvesting except when necessary for the purposes described in subsection (g). (4)Transmission lines.
 (5)Except as necessary to meet the minimum requirements for the administration of the scenic areas and to protect public health and safety—
 (A)the use of motorized vehicles; or (B)the establishment of temporary roads.
 (6)Commercial enterprises, except as necessary for realizing the purposes of the scenic areas. (g)Wildfire, insect, and disease managementConsistent with this section, the Secretary may take any measures in the scenic areas that the Secretary determines to be necessary to control fire, insects, and diseases, including, as the Secretary determines to be appropriate, the coordination of those activities with the State or a local agency.
 (h)Adjacent managementThe fact that an otherwise authorized activity or use can be seen or heard within a scenic area shall not preclude the activity or use outside the boundary of the scenic area.
			9.Condor National Scenic Trail
 (a)In generalThe contiguous trail established pursuant to this section shall be known as the Condor National Scenic Trail named after the California condor, a critically endangered bird species that lives along the extent of the trail corridor.
 (b)PurposeThe purposes of the Condor National Scenic Trail are to— (1)provide a continual extended hiking corridor that connects the southern and northern portions of the Los Padres National Forest, spanning the entire length of the forest along the coastal mountains of southern and central California; and
 (2)provide for the public enjoyment of the nationally significant scenic, historic, natural, and cultural qualities of the Los Padres National Forest.
 (c)AmendmentSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:
				
					(31)Condor national scenic trail
 (A)In generalThe Condor National Scenic Trail, a trail extending approximately 400 miles from Lake Piru in the southern portion of the Los Padres National Forest to the Bottchers Gap Campground in northern portion of the Los Padres National Forest.
 (B)AdministrationThe trail shall be administered by the Secretary of Agriculture, in consultation with— (i)other Federal, State, Tribal, regional, and local agencies;
 (ii)private landowners; and (iii)other interested organizations.
 (C)Recreational usesNotwithstanding section 7(c), the use of motorized vehicles on roads or trails included in the Condor National Scenic Trail on which motorized vehicles are permitted as of the date of enactment of this paragraph may be permitted.
						(D)Private property rights
 (i)ProhibitionThe Secretary shall not acquire for the trail any land or interest in land outside the exterior boundary of any federally managed area without the consent of the owner of land or interest in land.
 (ii)EffectNothing in this paragraph— (I)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or
 (II)modifies any provision of Federal, State, or local law with respect to public access to or use of private land.
 (E)RealignmentThe Secretary of Agriculture may realign segments of the Condor National Scenic Trail as necessary to fulfill the purposes of the trail.
 (F)MapThe map referred to in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service..
			(d)Study
 (1)Study requiredNot later than 3 years after the date of enactment of this Act, in accordance with this section, the Secretary of Agriculture shall conduct a study that—
 (A)addresses the feasibility of, and alternatives for, connecting the northern and southern portions of the Los Padres National Forest by establishing a trail across the applicable portions of the northern and southern Santa Lucia Mountains of the southern California Coastal Range; and
 (B)considers realignment of the trail or construction of new trail segments to avoid existing trail segments that currently allow motorized vehicles.
 (2)ContentsIn carrying out the study required by paragraph (1), the Secretary of Agriculture shall— (A)conform to the requirements for national scenic trail studies described in section 5(b) of the National Trails System Act (16 U.S.C. 1244(b));
 (B)provide for a continual hiking route through and connecting the southern and northern sections of the Los Padres National Forest;
 (C)promote recreational, scenic, wilderness and cultural values; (D)enhance connectivity with the overall National Forest trail system;
 (E)consider new connectors and realignment of existing trails; (F)emphasize safe and continuous public access, dispersal from high-use areas, and suitable water sources; and
 (G)to the extent practicable, provide all-year use. (3)Additional requirementIn completing the study required by paragraph (1), the Secretary of Agriculture shall consult with—
 (A)appropriate Federal, State, Tribal, regional, and local agencies; (B)private landowners;
 (C)nongovernmental organizations; and (D)members of the public.
 (4)SubmissionThe Secretary of Agriculture shall submit the study required by paragraph (1) to— (A)the Committee on Natural Resources of the House of Representatives; and
 (B)the Committee on Energy and Natural Resources of the Senate. (5)Additions and alterations to the condor national scenic trail (A)In generalUpon completion of the study required by paragraph (1), if the Secretary of Agriculture determines that additional or alternative trail segments are feasible for inclusion in the Condor National Scenic Trail, the Secretary of Agriculture shall include those segments in the Condor National Scenic Trail.
 (B)Effective dateAdditions or alternations to the Condor National Scenic Trail shall be effective on the date the Secretary of Agriculture publishes in the Federal Register notice that the additional or alternative segments are included in the Condor National Scenic Trail.
 (e)Cooperative agreementsIn carrying out this section (including the amendments made by this section), the Secretary of Agriculture may enter into cooperative agreements with State, Tribal, and local government entities and private entities to complete needed trail construction, reconstruction, and realignment projects authorized by this section (including the amendments made by this section).
 10.Forest service studyNot later than 6 years after the date of enactment of this Act, the Secretary of Agriculture (acting through the Chief of the Forest Service) shall study the feasibility of opening a new trail, for vehicles measuring 50 inches or less, connecting Forest Service Highway 95 to the existing off-highway vehicle trail system in the Ballinger Canyon off-highway vehicle area.
 11.Nonmotorized recreation opportunitiesNot later than 6 years after the date of enactment of this Act, the Secretary of Agriculture, in consultation with interested parties, shall conduct a study to improve nonmotorized recreation trail opportunities (including mountain bicycling) on land not designated as wilderness within the Santa Barbara, Ojai, and Mt. Pinos ranger districts.
		12.Use by members of Tribes
 (a)AccessThe Secretary shall ensure that Tribes have access, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), to the wilderness areas, scenic areas, and potential wilderness areas designated by this Act for traditional cultural and religious purposes.
			(b)Temporary closures
 (1)In generalIn carrying out this section, the Secretary, on request of a Tribe, may temporarily close to the general public one or more specific portions of a wilderness area, scenic area, or potential wilderness area designated by this Act to protect the privacy of the members of the Tribe in the conduct of traditional cultural and religious activities.
 (2)RequirementAny closure under paragraph (1) shall be— (A)made in such a manner as to affect the smallest practicable area for the minimum period of time necessary for the activity to be carried out; and
 (B)be consistent with the purpose and intent of Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996) and the Wilderness Act (16 U.S.C. 1131 et seq.).
					
		February 4, 2020
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed